Citation Nr: 1512822	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-34 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a bilateral foot disability, to include flat feet and heel spurs.

5.  Entitlement to service connection for athlete's foot disability.

6.  Entitlement to service connection for a skin disability resulting in sun spots.  


REPRESENTATION

The Veteran represented by:    The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran; the Veteran's wife


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty in the United States Army from July 1969 to April 1971, including service in Vietnam, and in the United States Air Force from November 1982 to March 1983, from October 1990 to May 1991 during Desert Storm, and from March 2003 to March 2004 and from November 2005 to March 2006 during Operation Iraqi Freedom.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Following the issuance of the supplemental statement of the case in December 2012, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

In November 2014, the Veteran filed a claim for service connection for sleep apnea.  In December 2014, the Veteran filed claims for service connection for a cardiac disability (heart speeding up) and for service connection for panic attacks.  

The issues of service connection for sleep apnea, service connection for a cardiac disability, and service connection for panic attacks have been raised by the record in a November and December 2014 claims, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for hearing loss, and service connection for athlete's foot are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is competent evidence that the Veteran was exposed to loud noise in service and the Veteran's current tinnitus had its onset due to acoustic trauma in service.

2.  Hypertension manifested with blood pressure readings of 160/90 by January 2007.

3.  A pre-existing disability, bilateral flat feet, was aggravated in service including the onset of heel spurs.

4.  Skin disabilities related to sun exposure has not been related to any diagnosed disability of the Veteran other than service connected actnic keratosis and verruca vulgaris.






CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for a bilateral foot disability, bilateral flat feet, including heel spurs, are met.  38 U.S.C.A. § § 1110, 1111, 1131, 1153, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).

3.  The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).

4.  The criteria for service connection for a skin disability resulting in sun spots, other than actnic keratosis and verruca vulgaris, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim for service connection for tinnitus, service connection for hypertension, and service connection for a bilateral foot disability are resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to those claims is not necessary.

As to the claim for service connection for the skin disability, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in April 2009.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran a VA examination in January 2012 and a hearing before the undersigned in July 2013.  

The report of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings and reasons for the conclusions reached.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by his service representative.  The undersigned Veterans Law Judge (VLJ) identified the issues and asked the Veteran to provide details of who he has seen for his disabilities, including his claim for skin disabilities, and when, including the most recent visits.  The VLJ also asked the Veteran to clarify at which VAMC treatment occurred or whether any private physicians were involved.  As to his skin disability, he was asked specifically asked what physicians had told him and what hazards he encountered while in the Persian Gulf. 

The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for a skin disability resulting in sun spots.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or to the extent the VLJ did not expressly state the elements of the criteria that were lacking to substantiate the claims, such error is harmless as both the Veteran and his attorney also demonstrated actual knowledge of what was needed to prove the claim.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection may be established by either continuity of symptomatology since service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit has held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Hypertension, as a cardiovascular-renal disease, and tinnitus, as an organic diseases of the nervous system, such as tinnitus, are listed as a disease under § 3.309 as a chronic disease.  See Fountain v. McDonald, No. 13-0540, slip opinion at 18 (Vet. App. February 9, 2015) (tinnitus is an organic disease of the nervous system).

Service Connection for Tinnitus

The Veteran's service treatment records contain numerous audiometric hearing tests and documentation as part of his service hearing conservation program.  The Board notes that at all relevant times, the Veteran reported he was exposed to loud noises and sometimes, such as in October 2003, he identified noise from jets and C-130s while on the flight line.  

When asked in service, he denied tinnitus or ringing in the ears in July 1998, September 1999, October 2003, and January 2004.  The Veteran also reported no ringing in his ears in post deployment assessments in July 2003 and August 2003, but did state he was exposed to loud noises daily while deployed from January 2003 to June 2003 as he was on the flight line daily.  

In his examination in April 2009, the Veteran stated he had tinnitus.  Besides his military exposure, the Veteran stated he was also exposed to noise from farm equipment and construction equipment.  

In a VA examination in May 2009, the Veteran stated he had tinnitus for the past 4-5 years.  The VA examiner stated she could not form an opinion without resorting to speculation as to whether the tinnitus was related to service because he had denied tinnitus in service treatment records from July 1998 to January 2004.

Analysis

Considering the pertinent evidence in light of the governing legal authority, and resolving all doubt in favor of the Veteran, the Board finds that the claim should be granted.

The Board finds that the Veteran is competent to describe ringing in his ears and his testimony is credible that tinnitus began in service by the time he retired in 2009.  Thus, the evidence establishes that the Veteran currently has tinnitus.

The Veteran states that he experienced noise exposure in service and that he noted his tinnitus began in service.  The statements tend to prove a fact, that is, he noticed that tinnitus began in service.  He is also competent and credible to report that he experienced noise exposure in service, and when he first noticed tinnitus.  Moreover, the Board finds the Veteran's reports of having experienced tinnitus after working on jets and C-130s on or near the flight line on a constant basis while deployed to also be credible as well as his lay evidence that his tinnitus continued after service.  The Veteran's competent and credible statements and testimony establishes the in-service incurrence of an injury, acoustic trauma in service, resulting in tinnitus.

While service treatment records reflect no direct reports of tinnitus or ringing in the ears until his examination in 2009, there also is no indication in these records, or any post-service treatment records, that the Veteran ever directly denied tinnitus or a history of tinnitus after his reported onset.  Thus, the Veteran's lay statements are competent and credible with regard to noise exposure in service and the onset of tinnitus in service and since.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."  See 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

As the Veteran's lay statement is competent and credible with regard to noise exposure in service and in describing tinnitus in service and since service, and with evidence of current disability and evidence of a relationship between the current disability and noise exposure in service on the basis of continuity, all the elements of service connection have been met and service connection is established.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

The Board recognizes that the VA examiner could not form an opinion without resorting to speculation in the relationship of tinnitus to service because the Veteran denied tinnitus on medical records from 1999 to 2004.  The Veteran, however, is not claiming that tinnitus developed in the earlier part of his military service.  Instead, in the May 2009 VA examination, he estimated that it began 4-5 years earlier which is consistent with the earlier denials of tinnitus in the service treatment records.  He did not have it at those times, but some point thereafter and his statement places the onset during active service.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus began in service, and the claim for service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.


Service Connection for Hypertension

The medical community has defined hypertension as high arterial blood pressure with a minimum threshold of 140 mm for systolic blood pressure and 90 mm for diastolic blood pressure.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004) (citing Dorland's Illustrated Medical Dictionary, 801 (28th ed. 1994).); see also VA Training Letter 00-07 (July 17, 2000).  To be compensable under VA rating criteria, a 10 percent rating is warranted for hypertensive vascular disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Where a veteran served continuously for ninety days or more and cardiovascular-renal disease such as hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran last separated from active service in March 2006.  

In January 2007, his private physician noted blood pressure reading of 160/90.  In February, 2007, the blood pressure was 152/90, and in April 2007, it was again 160/90.  At that time, the physician recorded that the Veteran had hypertension and prescribed medication.  

After a review of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that the criteria for service connection for hypertension are met.
  
Although diagnosis was not recorded until April 2007, and the Veteran then started treatment, the Veteran had systolic blood pressure readings predominately at or near 160 within one year after separation, culminating in the diagnosis by April 2007.  The Board finds that the evidence is in equipoise that the Veteran developed hypertension that manifested to a degree of 10 percent within one year from separation, and the medical evidence that the presumption of onset in service is in approximate balance; triggering the Board's statutory duty to accord the Veteran the benefit of the doubt.  The benefit of the doubt rule applies and is resolved in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Accordingly, all reasonable doubt is resolved in the Veteran's favor, and the claim of service connection for hypertension is granted.  38 C.F.R. § 3.102

Service Connection for Foot Disability

Upon entrance to the United States Army in September 1968, it was noted that the Veteran had slight pes planus, but the finding was not considered disqualifying for service.

In two post deployment assessments dated in August 2003 after the Veteran returned from duty in the Persian Gulf, it was noted the Veteran had pain in the right ankle and bottom of the right foot.  The Veteran reported a heel spur had been treated two months earlier with a steroid injection.  The Veteran gave a similar history in February 2004, i.e., a cortisone injection in the heel for a heel spur.

In October 2003, the Veteran stated he developed a painful ankle and heel in 2003.  

In a March 2004 service treatment record, the Veteran gave a history of a right heel spur treated with orthotics and nonsteroidal anti-inflammatory drugs.  The note indicates the problem developed while the Veteran was serving in Operation Iraqi Freedom.  The examination of the left foot was within normal limits but the right foot was diagnosed with plantar fasciitis.  

In an April 2009 VA examination, the Veteran stated he developed heel pain in 2003 while deployed in the Persian Gulf as he was on his feet long hours and he had to move heavy duffle bags.  In Qatar, he received steroid shots in the right heel and issued orthotics.  Currently, he started to develop pain in the left heel.  For both feet, he has pain while standing or walking and develops fatigue and weakness.  The right foot also has pain on the medial side.  He has been given orthotics for flat feet to wear in his work boots.  Examination of the left foot did not demonstrate any abnormalities, but the right foot exhibited evidence of abnormal weight bearing.   X-rays were normal.  The examiner concluded the Veteran had plantar fasciitis that had resolved.  

In January 2012, the Veteran was provided a Gulf War VA examination and the examiner noted the Veteran had a history of plantar fasciitis.  He also stated that he had foot pain that had worsen since 1991.  He has been given shoe inserts which provide some relief but he has continued pain in the heels with activity.  The Veteran also stated that the steroid injection in service provided relief only for a little while.  He experiences intermittent pain at the heels with prolonged standing or walking and the pain radiates up his right calf.  X-rays demonstrated heel spurs.  In the examiner's opinion, it was less likely than not that the Veteran's bilateral heel spurs which presented as plantar fasciitis is related to service.  

The Veteran testified his feet were not perfect when he entered the United States Army but his time in Vietnam and the Persian Gulf aggravated his bilateral feet and the heel spurs became really bad after service in Iraqi Freedom.  It was after Desert Storm that he was issued orthotics.  

As noted above, service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

At the time of the service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  

Initially, the Board finds that the existence of a foot disability, flat feet, prior to service is established and was noted on the service entrance examination into the United States Army.  Therefore, the presumption of soundness does not apply.  If a preexisting disorder is noted upon entry into service, the Veteran may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  

A preexisting injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (providing that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Jensen v. Brown,      4 Vet. App. 304, 306-307 (1993).  A "lasting worsening of the condition" or a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); see Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  

In this case, as noted above, the first prong of rebutting the presumption of soundness may have been satisfied.  In that case, section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Here, there is evidence the Veteran's flat feet disability has been aggravated by service as demonstrated by the occasions he sought treatment, the development of heel spurs in each foot, and that he needed orthotics while in service and since.  Thus, the Board finds that the Veteran has established aggravation.

If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.  The law further provides that the burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The no-aggravation result must be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).)  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096). This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.  Otherwise, the burden of proof is improperly placed upon the Veteran instead of VA.  Id.  

The Board finds there is no clear and unmistakable evidence that the increase in the Veteran's bilateral foot disability is due to the natural progress of the disability.  There is not even evidence that raises a debatable suggestion of a pre-existing disability not aggravated by service.  Stated another way, the evidence of record fails to demonstrate that but for the Veteran's periods of active service, the Veteran's condition would not have worsened to the current level of severity.  Therefore, the Board finds that the evidence does not meet the onerous standard under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 for rejecting a claim based upon aggravation of a pre-existing disability.  

The Board acknowledges that the January 2012 VA examiner did not attribute the Veteran's foot disability to service.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The expert never addressed whether the Veteran had a preexisting foot disability that was aggravated by service.  This creates by the expert a negative inference of aggravation from the absence of documented treatment as opposed to affirmative evidence of aggravation.  This reasoning improperly shifted the burden of proof to the Veteran.

The Board finds the Veteran's statements as to the onset of feet symptoms and their course during and after service to be credible and his statements are accorded significant evidentiary weight.  Accordingly, the Veteran's credible lay evidence is sufficient to outweigh the VA examiner's opinion.  

In sum, based upon all the evidence of record, the Board finds that service connection for the foot disability, flat feet with residuals of heel spurs, is warranted based upon aggravation of a pre-existing disability.

Service Connection for Skin Disability Resulting in Sun Spots

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In a VA examination in January 2012, the examiner diagnosed actnic keratosis and verruca vulgaris and attributed the disabilities to the Veteran's sun exposure in service.  He did not diagnose any other skin disease.  In a rating decision dated in October 2012, the RO granted service connection for actnic keratosis and verruca vulgaris.  The Veteran has also asserted that he has a skin disability that resulted in what has been described at various times as athlete's foot, jungle rot, or tinea pedis, which is dealt with in the REMAND section below.  After a review of the evidence, the Board finds that other than the three skin conditions mentioned (actnic keratosis, verruca vulgaris, and athlete's foot), the Veteran has no other current skin disability due to sun exposure.  The Board thus finds that Shedden element (1), a current disability, has not been demonstrated to establish service connection for a skin disability resulting in sun spots.  While the Veteran can competently testify that he has what he calls sunspots, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994), determination of the nature of the condition cannot be made by a layperson, but, instead, requires medical evidence.  Based upon the medical evidence, the Veteran does not have any skin disabilities due to sun exposure other than the actnic keratosis and verruca vulgaris.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the medical evidence does not establish that the Veteran has an additional current diagnosis for a skin disability, apart from his service connected actnic keratosis and verruca vulgaris, the Board finds that the Veteran is not entitled to service connection for a skin disability resulting in sun spots.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A [V]eteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the [V]eteran's service and the disability . . ."). 

In the absence of proof of a present skin disability which includes sun spots separate from the service connected actnic keratosis and verruca vulgaris, there can be no valid claim.  As there is no competent evidence of a current disability, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

As the preponderance of the evidence is against the claim of service connection for a skin disability resulting in sun spots, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for flat feet, with residuals of heel spurs, is granted.

Entitlement to service connection for a skin disability resulting in sun spots, other than actnic keratosis and verruca vulgaris, is denied.


REMAND

As to the Veteran's bilateral hearing loss, he received a VA examination in May 2009.  At that time, the Veteran did not have a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The examiner noted, however, that the Veteran had a sensorineural hearing loss greater than 4000 Hz and concluded it was due to the Veteran's noise exposure.  Since the May 2009 VA examination, the Veteran and his wife both testified that his hearing has gotten worse.  

As to the claim of service connection for athlete's foot, the Veteran filed a claim that he has recurrent athlete's foot as a result of jungle rot while he was in Vietnam.  The Veteran testified that this condition comes and goes.  Every time it flares up, he treats it with over the counter medication.  A VA examination in April 2009 found no evidence of athlete's foot.  Subsequent thereto, the Veteran's dermatologist, Dr. Skaff, in July 2013, stated that she has diagnosed tinea pedis and prescribed a cream to treat the condition.  In addition, she stated that although patients may use antifungals for many years, they may not fully cure the affected area.  Accordingly, the Board has determined that the Veteran should be provided a second VA examination to determine if the Veteran has a recurrent intermittent foot disability, whether it is characterized as athlete's foot, fungal infection, or tinea pedis.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006). 

In addition, the records of Dr. Skaff only date to April 2006 and the Veteran should be afforded an opportunity to provide the updated records as they are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).

The file contains a letter from the VAMC to the Veteran indicating he underwent a VA Gulf War Registry examination in July 1998, but the full report of the examination itself is not in the file.  The file only contains reports from radiological imaging studies done around this time.  Besides the missing Gulf War Registry examination, it is unclear to the Board whether there is additional VAMC treatment not documented currently in the file.  The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, the VAMC records from at least July 1998 (and earlier if the Veteran indicates earlier treatment) to the present should be requested to ensure that the Board has all relevant VAMC records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran dated from July 1998 to the present.  

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Ask the Veteran to submit or authorize VA to obtain the medical records of Dr. Skaff since April 2006 as well as the records of any medical provider who evaluated or treated the Veteran's hearing acuity, or his athlete's foot/fungal infection/tinea pedis disability. 

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of (1) the records that could not be obtained, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the records available, and (4) that if the missing records are later obtained the claim may be readjudicated.

3.  After the foregoing record development is complete, provide the Veteran with a VA examination to determine if the Veteran has a current hearing loss and its etiology.  The claims file must be made available to the examiner in conjunction with the examination. All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a bilateral hearing loss disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's lay statements of noise exposure during active duty.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of noise exposure in service.

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.  The question is whether current hearing loss is related to service.

A complete rationale must be provided for any opinion offered.

4.  After the records development is completed, provide the Veteran with a VA foot and fungal examination.  If feasible, the examination should be scheduled while the condition is active or during a flare-up.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner is asked to determine:  

The examiner is asked to determine whether the Veteran has any current or intermittent athletes foot or fungal disability involving the feet bilaterally at any point during the claim period.

For all such disabilities diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's competent and credible lay statements of repeated, continuous infections or outbreaks.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of repeated and continuous outbreaks requiring the use of over the counter medication.

The examiner is asked to discuss the clinical significance of Dr. Skaff's notations that the Veteran has tinea pedis and that repeated treatment will not eradicate the condition.  

A complete rationale for any opinion offered should be provided.

5.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


